People v Madison (2015 NY Slip Op 01532)





People v Madison


2015 NY Slip Op 01532


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Tom, J.P., Saxe, Manzanet-Daniels, Gische, Clark, JJ.


14272 9046/96

[*1] The People of the State of New York, Respondent,
vDaryl Madison, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. Conviser, J.), entered on or about August 7, 2012, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of resentencing. This conclusion was warranted by the totality of the circumstances, including defendant's extensive criminal history, which included multiple violent offenses, and his generally poor prison disciplinary record (see e.g. People v Arroyo, 99 AD3d 515 [1st Dept 2012], lv denied 20 NY3d 1059 [2013]). In particular, defendant absconded to another state while under parole supervision pursuant to the underlying judgment, and was subsequently convicted in that state of drug and firearm offenses
(see e.g. People v Perez, 110 AD3d 528 [1st Dept 2013], lv denied 22 NY3d 1043 [2013]). While the court credited defendant for his successful completion of various programs and the strides defendant has taken to put his life back together it properly found that such mitigating factors did not outweigh his extensive criminal history.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK